       Case 3:15-cv-01857-SI       Document 414     Filed 10/26/20   Page 1 of 3




Joshua M. Sasaki, P.C., OSB No. 964182
josh.sasaki@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower, 111 S.W. Fifth Ave
Portland, OR 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

Benjamin G. Shatz (pro hac vice)
bshatz@manatt.com
Christine M. Reilly (pro hac vice)
creilly@manatt.com
John W. McGuinness (pro hac vice)
jmcguinness@manatt.com
MANATT, PHELPS & PHILLIPS, LLP
2049 Century Park East, Suite 1700
Los Angeles, CA 90067
Telephone: 310.312.4000
Facsimile: 310.312.4224

Attorneys for Defendant
ViSalus, Inc.

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                PORTLAND DIVISION


LORI WAKEFIELD, individually and on           No. CV No. 3:15-cv-01857-SI
behalf of all others similarly situated,
                                              UNOPPOSED MOTION
              Plaintiff,                      FOR AN EXTENSION OF TIME TO
                                              NOVEMBER 12 TO FILE REPLIES FOR
       vs.                                    THE THREE PENDING POST-
                                              JUDGMENT MOTIONS:
VISALUS, INC., a Nevada corporation,          (1) DEFENDANT’S REPLY SUPPORTING
                                              NEW TRIAL/JMOL MOTION; (2)
              Defendant.                      PLAINTIFF’S REPLY SUPPORTING
                                              CLASS NOTICE PROPOSAL; AND (2)
                                              PLAINTIFF’S REPLY SUPPORTING
                                              ATTORNEYS’ FEES & INCENTIVE
                                              AWARD
           Case 3:15-cv-01857-SI        Document 414       Filed 10/26/20     Page 2 of 3




                              LOCAL RULE 7-1 CERTIFICATION

          Counsel for Defendant ViSalus and Counsel for Plaintiff Wakefield have conferred and

agree to the extensions requested here.

                    UNOPPOSED MOTION FOR EXTENSIONS OF TIME

          Currently pending is ViSalus’s renewed motion for judgment as a matter of law and new

trial (Dkt. 395), for which the reply is currently due October 29, 2020. On October 26, ViSalus

requested that Plaintiff agree to an extension to November 12, 2020, and Plaintiff’s counsel so

agreed.

          Also currently pending are Plaintiff’s motion for attorneys’ fees and an incentive award

(Dkt. 388) and Plaintiff’s motion for approval of post-judgment notice plan and claims procedure

(Dkt. 396). Plaintiff’s replies supporting these motions are currently due November 5, 2020. On

October 26, Plaintiff requested that this be extended to November 12, to which ViSalus’s counsel

agreed.

          Good cause exists for these extensions to allow the parties to address the numerous issues

raised in these motions. These extensions will not impact other existing deadlines and are not

sought for purposes of delay.




                                                1
                     Motion to Extend Time to File Replies to Pending Motions
              Case 3:15-cv-01857-SI    Document 414      Filed 10/26/20    Page 3 of 3




                                                Respectfully submitted,

 Dated: October 26, 2020                        MANATT, PHELPS & PHILLIPS, LLP
                                                By s/Benjamin G. Shatz

                                                Christine M. Reilly (pro hac vice)
                                                creilly@manatt.com
                                                Benjamin G. Shatz (pro hac vice)
                                                bshatz@manatt.com
                                                John W. McGuinness (pro hac vice)
                                                jmcguinness@manatt.com
                                                MANATT, PHELPS & PHILLIPS, LLP
                                                2049 Century Park East, Suite 1700
                                                Los Angeles, CA 90067
                                                Tel: 310.312.4000 Fax: 310.312.4224

                                                MILLER NASH GRAHAM & DUNN LLP
                                                Joshua M. Sasaki, P.C., OSB No. 964182
                                                josh.sasaki@millernash.com
                                                Nicholas H. Pyle, OSB No. 165175
                                                nicholas.pyle@millernash.com
                                                Tel: 503.224.5858 Fax: 503.224.0155

                                                Attorneys for Defendant ViSalus, Inc.



326945688.2




                                                 2
                      Motion to Extend Time to File Replies to Pending Motions
